Citation Nr: 0730465	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-22 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability, to include as secondary to the service-connected 
residuals of a fracture of the left pelvis.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to the service-connected 
residuals of a fracture of the left pelvis.

3.  Entitlement to an increased rating for the residuals of a 
fracture of the left pelvis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to February 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim for service 
connection for a low back disability, to include as secondary 
to the service-connected residuals of a fracture of the left 
pelvis, and denied his claim for an increased rating for the 
residuals of a fracture of the left pelvis.  

The issues of entitlement to service connection for a low 
back disability, to include as secondary to the 
service-connected residuals of a fracture of the left pelvis, 
and entitlement to an increased rating for the residuals of a 
fracture of the left pelvis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a low back 
disability, to include as secondary to the service-connected 
residuals of a fracture of the left pelvis, was previously 
denied in a March 1997 rating decision.  The veteran was 
notified of this decision, but failed to perfect an appeal.

2.  The evidence received since the last final denial in 
March 1997 is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the veteran's claim.
CONCLUSIONS OF LAW

1.  The March 1997 rating decision that denied the claim for 
service connection for a low back disability, to include as 
secondary to the service-connected residuals of a fracture of 
the left pelvis, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2006, 
2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for a low back disability, to 
include as secondary to the service-connected residuals of a 
fracture of the left pelvis.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Service connection for a low back disability, to include as 
secondary to the service-connected residuals of a fracture of 
the left pelvis, was previously denied in a March 1997 rating 
decision.  Although the RO has adjudicated the issue of 
entitlement to service connection on the merits, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In a March 1997 rating decision, the RO denied the veteran's 
claim for service connection for a low back disability, to 
include as secondary to the service-connected residuals of a 
fracture of the left pelvis.  A finally adjudicated claim is 
an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2006, 2007).  
Thus, the March 1997 decision became final because the 
veteran did not file a timely appeal.

The claim for entitlement to service connection for a low 
back disability, to include as secondary to the 
service-connected residuals of a fracture of the left pelvis, 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The veteran 
filed this application to reopen his claim in April 2004.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service treatment records, and the veteran's own 
statements.  The RO found that the veteran's low back 
disability was not incurred in or aggravated by his period of 
active service, and was unrelated to his service-connected 
residuals of a fracture of the left pelvis.  Accordingly, his 
claim was denied.  

The veteran applied to reopen his claim for service 
connection in April 2004.  The RO determined that new and 
material evidence had been submitted, and reopened the claim.  
The Board agrees, and finds that the evidence received since 
the last final decision in March 1997 is not cumulative of 
other evidence of record, relates to unestablished facts, and 
raises a reasonable possibility of substantiating his claim.

Newly received evidence includes a May 2005 letter from the 
veteran's private chiropractor, in which the chiropractor 
relates the veteran's current low back disability to the 1957 
in-service accident in which the veteran fractured his left 
pelvis.  The Board finds this opinion relating the veteran's 
current low back disabilities to his period of active service 
to be evidence that is both new and material, as it 
demonstrates a nexus to service.  The opinion has been 
presumed credible for the purpose of determining whether to 
reopen the claim.  The new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.303.   New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for 
service connection for a low back disability, to include as 
secondary to the service-connected residuals of a fracture of 
the left pelvis, is reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159 (2007).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.  


ORDER

The claim for service connection for a low back disability, 
to include as secondary to the service-connected residuals of 
a fracture of the left pelvis, is reopened.  To that extent 
only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for a low back 
disability, to include as secondary to the service-connected 
residuals of a fracture of the left pelvis, and for an 
increased rating for the residuals of a fracture of the left 
pelvis.

It appears that additional VA treatment records are 
outstanding.  The veteran has submitted statements indicating 
that he first received treatment for complaints of low back 
pain at the VA Medical Centers (VAMCs) in Topeka and Wichita, 
Kansas in the 1970s.  The earliest clinical evidence of 
record related to the low back, however, is dated in August 
1980.  The Board notes that the veteran obtained and 
submitted VA records dated from 1980 through 1987 after the 
RO determined that no records during that time period were 
available.  The veteran should be asked to clarify where he 
believes he was treated prior to 1980.  An additional request 
for records should be directed to the VAMCs or other 
facilities identified by the veteran as treating facilities 
prior to August 1980.  The Board notes that an August 1980 
hospital discharge summary from the Topeka VAMC references 
treatment at the Miami VAMC.  The veteran should clarify 
whether this was in Miami, Florida, or Miami, Oklahoma.  

The veteran should be asked whether, and where, he has been 
treated for narcolepsy since service.  The veteran should be 
asked if those records might be relevant to this claim, and, 
if so, identified records should be obtained.  

Additionally, the record reflects that the veteran has 
undergone two laminectomies of his lumbar spine, both of 
which took place at the VAMC in New Orleans, Louisiana in 
1999.  Clinical records dated from January 1999 to September 
2003, however, have not yet been associated with the claims 
file.  Finally, in a statement submitted in April 2006, the 
veteran stated that he had an upcoming appointment at the 
VAMC in New Orleans and that records associated with that 
appointment should subsequently be associated with the claims 
file.  Because VA is on notice that there are VA records that 
may be applicable to the veteran's claims and because these 
records may be of use in deciding the claims, these records 
are relevant and an attempt to obtain them should be made.  
38 C.F.R. § 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

It additionally appears that private treatment records 
associated with the veteran's claims remain outstanding.  In 
a statement submitted in April 2006, the veteran stated that 
he had an upcoming appointment with "Dr. Manhot" at 
Meadowcrest.  Because these records are applicable to the 
veteran's claims and may be of use in deciding the claims, 
these records are relevant and an attempt to obtain them 
should be made.

Finally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The 
veteran underwent VA examination of the spine and of the 
joints in May 2004.  The examiner at that time determined 
that the veteran's low back disability was unrelated to the 
residuals of the fracture of the left pelvis, and that there 
was no current disability associated with the fracture of the 
left pelvis.  The claims file, however, was not available at 
the time of the examination.  

Additionally, the examiner did not comment as to whether the 
veteran's residuals of the fracture of the left pelvis 
aggravate the low back disability, or whether the veteran has 
any disability of the left hip related to the fracture of the 
left pelvis, as the veteran contends.  

Thus, while the veteran in this case has already been 
afforded a VA examination, the Board finds that the 
examination was inadequate, given that the claims folder was 
not available for review, and thus an accurate assessment of 
the veteran's conditions could not be determined.  To ensure 
a thorough examination and evaluation, the veteran's 
disability must be viewed in relation to its history.  
38 C.F.R. § 4.1 (2007).  Additionally, the Board finds that 
because the relationship between the veteran's service-
connected residuals of a fracture of the left pelvis and his 
nonservice-connected low back disability remains unclear, a 
remand for additional examinations and opinions is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA Medical 
Centers in Topeka and Wichita, Kansas 
from February 1960 to August 1980, and 
from the VAMC in New Orleans, 
Louisiana, dated from January 1999 to 
September 2003, and from September 2004 
to the present.  If these records are 
no longer on file, a request should be 
made to the appropriate storage 
facility.  

The veteran should be afforded the 
opportunity to identify facilities at 
which he received treatment for 
narcolepsy from 1960 to 1980, if he 
believes those records might be 
relevant to the claims on appeal.  

All efforts to obtain VA records should 
be fully documented, and the VA 
facilities must provide a negative 
response if records are not available.

2.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records pertaining to 
treatment for orthopedic disabilities 
with "Dr. Manhot" from 
"Meadowcrest," including records dated 
in April 2006 and in that general 
timeframe.  All attempts to secure 
these records must be documented in the 
claims folder.

3.  Afford the veteran an opportunity to 
submit alternative types of evidence as 
to the onset of back pain, including 
statements from co-workers, supervisors, 
or other individuals who may have 
observed relevant symptoms, employment 
records, records of purchases of back 
braces proximate to service, or other 
relevant evidence.  The veteran should 
be reminded that evidence proximate to 
service would be the most persuasive 
evidence.

4.  After the above records have been 
associated with the claims file, 
schedule the veteran for examinations of 
the joints and spine for the purpose of 
ascertaining both the current level of 
severity of the veteran's 
service-connected residuals of a 
fracture of the left pelvis and whether 
the veteran's low back disabilities are 
related to his service-connected 
residuals of a fracture of the left 
pelvis.  

The claims file should be made available 
to and be reviewed by the examiner prior 
to completion of the examination report, 
and the examination report should 
reflect that the claims folder was 
reviewed, including evidence proximate 
to service and records relating to 
operative procedures on the veteran's 
back/spine.  The examiner should 
identify each back/spine disorder 
present, and should specifically opine 
as to the etiology of the veteran's low 
back disorders.  Additionally, the 
examiner should address whether there is 
a discrepancy in the lengths of the 
veteran's legs, as noted in March 1998 
treatment records, and if so, should 
opine as to the etiology of the leg 
length discrepancy, including, 
specifically, whether such discrepancy 
is related to the veteran's service-
connected residuals of a fracture of the 
left pelvis.

The examiner should additionally 
specifically opine as to whether the 
veteran's service-connected residuals of 
a fracture of the left pelvis aggravate 
his low back disorder.  If the examiner 
finds that the residuals of the fracture 
of the left pelvis aggravate the low 
back, the examiner should state the 
manner in which and to what extent the 
low back is aggravated by the residuals 
of the fracture.  

With regard to the current level of 
severity of the veteran's residuals of a 
fracture of the left pelvis, the 
examiner should specifically note 
whether the veteran's diagnosed 
arthritis of the left hip, or any other 
disability of the left hip that may be 
diagnosed on examination, is related to 
the residuals of the fracture.

The rationale for all opinions must be 
provided.  If necessary, the examiner 
should reconcile his or her opinions 
with all other opinions of record.

5.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claims for service connection for a low 
back disability, to include as 
secondary to the service-connected 
residuals of a fracture of the left 
pelvis, and for an increased rating for 
the residuals of a fracture of the left 
pelvis.  If any action remains adverse 
to the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


